Citation Nr: 0201279	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
April 1967 and from January 15, 1991 to July 7, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss.  

In an October 1999 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
Meniere's disease as not well-grounded.  This claim was not 
appealed and, accordingly, became final.  (That disposition, 
however, remains open to readjudication under section 7(b) of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099.)

In a rating decision of November 2000, the RO denied service 
connection for carpal tunnel syndrome.  In a decision of 
March 2001, the RO reduced the 10 percent rating for an 
undiagnosed illness manifested by intermittent numbness of 
both upper extremities to a noncompensable evaluation.  On VA 
Form 21-4138 dated April 11,  2001, maintaining that 
"numbness" was due to his "service connected degenerative 
disc disease," the veteran asked for "reconsideration" of 
these actions.  (He did not specifically express 
disagreement.)  Service connection, however, is not in effect 
for degenerative disc disease.  This matter is referred to 
the originating agency for appropriate action.  
  
The veteran testified at a hearing before the undersigned 
Member of the Board at the RO in October 2001.  At the 
hearing, he submitted evidence to the Board with a waiver of 
RO consideration in accordance with 38 C.F.R. § 20.1304 
(2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  The veteran does not currently have right ear hearing 
loss disability.  

3.  The medical evidence of record does not establish that 
the veteran has chronic left ear hearing loss by VA standards 
which is related to his military service, including exposure 
to noise; and he has not established service connection for 
Meniere's disease.  


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As briefly noted above, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126) (West Supp. 2001)).  Among other things, this law 
eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran and therefore will be applied by the Board.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

In this case, all relevant evidence has been obtained by the 
RO, and the veteran has not identified any outstanding 
evidence that might aid his claim.  Additionally, he has 
recently provided testimony at a personal hearing before the 
undersigned Member of the Board at the RO in October 2001.  
Finally, the veteran has been afforded appropriate VA 
examinations and outpatient treatment relevant to the issue 
currently before the Board.  Accordingly, the Board finds 
that VA's duties set forth in the VCAA have been 
substantially complied with, and no useful purpose would be 
served by remanding this case to the RO for additional 
consideration of the new law.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where a veteran served 90 days or more during a period of war 
and high frequency hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2001).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Based on a review of the evidence, the Board finds that 
service connection for bilateral hearing loss, including due 
to Meniere's disease may not be granted.  First, it is not 
shown that the veteran has been diagnosed with hearing loss 
in his right ear.  An October 1999 VA outpatient record notes 
that the veteran's right ear hearing was found to be within 
normal limits.  Similar findings were shown upon VA 
audiometric studies in September 1997, and private 
audiometric studies in May 1994.  Furthermore, at his hearing 
in October 2001, the veteran stated that  hearing in the 
right ear was normal.  In order to establish service 
connection, there must be medical evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
 
The veteran has not established service connection for 
Meniere's disease.  Because  the veteran has not established 
service connection for Meniere's disease, there is no legal 
or regulatory basis for service connection of a hearing loss 
which may be the result of the Meniere's disease.  

It is true that the veteran has experienced several periods 
of left ear hearing loss, beginning in 1994.  However, his 
left ear hearing loss does not represent a chronic hearing 
loss within the meaning of 38 C.F.R. § 3.385 (2001).  His 
left ear hearing loss appears to come and go and does not 
remain consistent.  Furthermore, his left ear hearing loss 
has consistently been attributed to Meniere's disease, not to 
noise exposure in service.  As such, the record does not 
currently include a nexus between the veteran's current left 
ear hearing loss and his military service.   Finally, a  
sensorineural hearing loss was not reported until well after 
the termination of any relevant presumptive period.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


